Citation Nr: 1715159	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  13-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability evaluation for Crohn's disease, initially rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1973 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia which granted an increased, 10 percent, rating for Crohn's disease, effective from July 15, 2010.

This case was previously before the Board in May 2015.  The Board granted the Veteran's claim for an increased, 30 percent disability rating for service-connected Crohn's disease; a May 2015 rating decision effectuated the Board's decision and assigned an effective date of July 15, 2010.  In an October 2016 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's May 2015 denial of a disability rating in excess of 30 percent for Crohn's disease and remanded the claim for readjudication consistent with the terms of the memorandum decision.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  The Veteran has not alleged that he is unemployable as a result of his service-connected disability.  As such, TDIU is not reasonably raised by the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that the RO previously considered treatment records from Associates in Gastroenterology, but points out that the Veteran submitted additional treatment records in February 2017.   A review of the electronic claims folder shows that the Veteran did not waive consideration of the evidence by the RO in the first instance; to the contrary, the Veteran explicitly requested that his claim be remanded so that the RO could review the records.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).  

As a result, the RO must consider all evidence pertaining to the Veteran's claim on appeal in the first instance.   Therefore, the claim must be remanded for this procedural step to be completed.  See 38 C.F.R. § 19.31(c) (the agency of original jurisdiction is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).   

Additionally, the Board acknowledges that the Veteran was afforded a VA examination in June 2011.  Nonetheless, the Veteran asserts that the symptoms of his service-connected Crohn's disease are more severe than presently evaluated.  The Board observes that the June 2011 VA examination was provided in connection with his initial claim for service connection, and that the Veteran has not been provided a VA examination which considers the severity of his service-connected disability.  The Board also notes that the Court's Memorandum Decision specifically instructs the Board to consider the Veteran's more recent assertions as to anemia and loss of nutrients due to his service-connected Crohn's disease, such that he requires blood transfusions; these assertions were not addressed by the June 2011 VA examination.

Given that the most recent VA compensation and pension examination is over 5 years old, the Board is of the opinion that a new VA examination should be scheduled to accurately evaluate the current severity of the disability on appeal for which the Veteran is seeking a higher disability evaluation.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claims on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for the service-connected Crohn's disease since July 2013.    After securing the necessary release, the RO should obtain these records.

2.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

3.  Schedule the Veteran for a VA gastrointestinal examination to ascertain the current severity and manifestations of his service-connected Crohn's disease.  The VA examiner is requested to specifically comment on whether the Veteran has anemia or malnutrition as a result of his service-connected Crohn's disease, including whether the Veteran requires transfusions for treatment of his Crohn's disease.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  The RO must consider all of the evidence received since the issuance of the January 2014 supplemental statement of the case.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



